Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hsieh Registration No. 77,831 on June 17, 2022.
The application has been amended as follows: 
In the claims:
Cancel claims 3 and 4.
Change dependency of claims 5 and 7 to depend from claim 1. 
Rewrite Claim 1 as follows:
Claim 1. (Currently Amended) A brake driving control circuit, for controlling an electromagnetic brake configured to release a brake by being energized, the brake driving control circuit comprising: a first rectifying element provided between a first power supply for a first circuit voltage and one terminal of the electromagnetic brake; a cut-off switch inserted into a line through which a power is supplied to the first power supply to operate the first power supply; a first switching element provided between another terminal of the electromagnetic brake and a ground point; and a second switching element and a second rectifying element provided in series between a second power supply for a second circuit voltage lower than the first circuit voltage and the one terminal of the electromagnetic brake, wherein the second circuit voltage is greater than 0; a monitoring means configured to monitor a voltage of the one terminal and the other terminal of the electromagnetic brake; wherein the monitoring means includes a first monitoring circuit configured to detect a voltage at a connection point between the other terminal of the electromagnetic brake and the first switching element, and a second monitoring circuit configured to detect a voltage at a connection point between the second switching element and the second rectifying element.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, and 5-15 are allowed.
Claim 1 and 14: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination, “wherein the second circuit voltage is greater than 0; a monitoring means configured to monitor a voltage of the one terminal and the other terminal of the electromagnetic brake; wherein the monitoring means includes a first monitoring circuit configured to detect a voltage at a connection point between the other terminal of the electromagnetic brake and the first switching element, and a second monitoring circuit configured to detect a voltage at a connection point between the second switching element and the second rectifying element.”
The prior art made of record, US 2007/0163322, in form 892 and 1449, discloses When a brake is released by worker's operation, a subject automatic machine is specified so as to prevent an accident due to an error, such as misconception. An automatic machine control device includes a brake releasing unit that releases a brake when a motor is not driven, and a brake release indication unit that is provided on the automatic machines or in the vicinities of the automatic machines. When brake releasing is made by worker's operation, the fact is indicated on the brake release indication unit of a subject automatic machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846